Citation Nr: 0017288	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-04 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
and, if so, whether that claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disorder and, if so, whether that claim may be granted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from September 1990 to April 
1994.  In a September 1994 Application for Compensation, VA 
Form 21-526, he claimed service connection for low back and 
left elbow disorders.  A June 1995 rating decision by the 
Hartford Regional Office (RO) denied both claims, and a 
letter later that month notified him of the decision and 
advised him of his right to appeal.  In addition, a March 
1996 rating decision again denied both claims, and an April 
1996 letter notified him of that decision and advised him of 
his right to appeal.  The veteran failed to file a timely 
appeal from either of those adverse decisions, and they 
became final.

In an August 1997 statement, his representative reported that 
the veteran had been treated at a VA hospital for low back 
and left elbow disorders, and sought to reopen the service-
connection claims.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a February 1998 rating 
decision of the RO which determined that new and material 
evidence had not been submitted to warrant reopening the 
claim.

The veteran testified at an August 1998 Travel Board hearing 
convened at the RO by the undersigned, the Member of the 
Board designated by the Chairman to conduct the hearing and 
render the final decision in this case.

A February 1999 Board decision remanded the matter, to obtain 
verification of the veteran's service and evidence as to the 
character of his discharge.




FINDINGS OF FACT

1.  RO rating decisions in June 1995 and March 1996 
disallowed claims for service connection for left elbow and 
low back disorders.  The veteran was notified of those 
decisions and was advised of his right to appeal.  He did not 
appeal either decision, and they became final.

2.  In August 1997, the veteran, by a statement from his 
representative, sought to reopen those previously-denied 
claims; a February 1998 rating decision again denied service 
connection for left elbow and low back disorders.

3.  On the issue of service connection for a back disorder, 
evidence submitted since the March 1996 rating decision is 
not sufficiently significant to warrant reopening the claim.

4.  On the issue of service connection for a left elbow 
disorder, evidence submitted since the March 1996 rating 
decision is new and material.  When only the evidence 
favorable to the claim is considered, the claim is plausible 
under the law.  The duty to assist the veteran, in gathering 
evidence pertaining to the claim, has been met.

5.  When all the evidence of record is considered, the 
evidence for and against the claim of service connection for 
a left elbow disorder is in approximate equipoise.


CONCLUSIONS OF LAW

1.  On the issue of service connection for a back disorder, 
evidence submitted since the March 1996 rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5104, 7105(c), 5108 (West 1991 & Supp.); 
38 C.F.R. §§ 3.104(a), 20.1103, 3.156(a) (1999).

2.  On the issue of service connection for a left elbow 
disorder, evidence submitted since the March 1996 rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5104, 7105(c), 5108 (West 1991 & Supp.); 
38 C.F.R. §§ 3.104(a), 20.1103, 3.156(a) (1999).

3.  Giving the veteran the benefit of the doubt, the Board 
concludes that he has residuals of a left elbow injury 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one dated in 
February 1992, showing that he complained of low back pain, 
without radiation, aggravated by lifting.  There was full, 
pain-free, range of motion.  The clinical assessment was 
musculoskeletal pain.

On a May 1993 record, the veteran complained of headache and 
upper back pain after chipping paint.  There was full range 
of motion of the back, with slight tenderness at L1.  The 
assessment was upper back muscle strain.

On a July 1993 record, the veteran reported that he had just 
fallen down 14 stairs.  His only complaint was left elbow 
pain.  Examination of the left elbow revealed a small 
abrasion.  Range of motion was limited by tenderness, but not 
by any mechanical block.  X-rays suggested a nondisplaced 
fracture of the radial head, and a 90 degree posterior splint 
was applied.  The clinical assessment indicated a 
nondisplaced fracture of the radial head or a contusion.  On 
follow-up one week later, the veteran reported no pain while 
the left arm was in splint.  On examination, there was mild 
tenderness, ecchymosis, and swelling over the olecranon 
process.  There was full supination, pronation, and flexion, 
all without crepitus.  Extension was limited at 20 degrees, 
but there was no mechanical block.  X-rays showed no 
fracture.  The assessment was status post left elbow trauma 
with no X-ray changes, consistent with a radial head 
fracture.  The posterior splint was discontinued, and range 
of motion exercises were prescribed.

On a January 1994 record, the veteran complained of left 
elbow pain since he had banged it in a stairwell a month 
earlier.  There was no edema or erythema, and range of motion 
was normal.  There was no tingling sensation in the arm, and 
he was otherwise neurologically intact.  There was minor 
tenderness to the olecranon process.  The assessment was mild 
bursitis of the left elbow.

At a February 1994 separation examination, the veteran 
reported, among other complaints, left elbow and low back 
pain.  On clinical evaluation, there was no effusion or 
deformity of the left elbow, and the examiner recorded that 
it was normal.  The spine was nontender, and also was found 
to be normal.

At an October 1994 VA examination, the veteran reported a 
1993 left elbow injury, and complained of current discomfort 
in high humidity.  There was no pain on palpation, and range 
of motion testing showed full supination, pronation, and 
flexion, but full extension lacked 5 degrees.  X-rays of the 
left elbow showed no evidence of effusion, fracture, 
dislocation, or osseous abnormalities.  The diagnosis was 
contusion of the left elbow with minimal limitation of 
motion.

The veteran also reported low back pain, without radiation or 
numbness of the legs.  There was minimal tenderness of the 
low back with no atrophy or neurologic deficit, and with 
normal range of motion.  X-rays of the lumbar spine showed 
discs and vertebrae of normal height and alignment.  The 
assessment was low back pain secondary to muscle strain.

On a May 1995 VA outpatient treatment record, the veteran 
complained of left elbow and low back pain.  On examination, 
there was decreased range of motion of the low back, but 
straight leg raising was negative and deep tendon reflexes 
were "2+" throughout.  Range of motion of the left elbow 
was full, without crepitus or tenderness, and there was 
slight weakness of the left triceps.  A diagnosis was not 
recorded.

As indicated above, June 1995 and March 1996 rating decisions 
denied service connection for left elbow and low back 
disorders, and the veteran was notified of those decisions 
and of his right to appeal.  However, he did not appeal those 
adverse decisions.

Medical evidence submitted since the March 1996 rating 
decision includes two 1997 VA outpatient treatment records.  
On one dated in January, the veteran complained of low back 
pain, and Motrin was prescribed.  On one dated in August, he 
complained of intermittent left elbow pain that he 
particularly noted in damp weather or when the left arm was 
bent while carrying something heavy.  Except for limitation 
of extension by 10 degrees, range of motion was normal.  The 
veteran needed a note from a doctor regarding his left elbow 
that he could submit to a prospective employer.  The doctor 
wrote that the veteran had a 10 degree flexion contracture, 
and occasional discomfort, neither of which would interfere 
with any activity or prevent him from fully functioning.

At the August 1998 Travel Board hearing, the veteran 
testified regarding injuries in service to his low back and 
left elbow, and said he had had pain since the injuries.  He 
said his left elbow was weak, and tired easily.  He could not 
straighten the elbow, and demonstrated supination, pronation, 
and nearly full flexion and extension.  Upon inquiry, he said 
there was radiation to the first three digits, and a 
tightness and tingling sensation of the arm with use.  He 
said that back pain did not radiate to the lower extremities 
but sometimes woke him at night.  He was prescribed 
medication for back pain in July and had an appointment to 
see his VA physician in December.

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in the line of 
duty in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  In this case, June 1995 and March 1996 
rating decisions denied service connection for left elbow and 
low back disorders.  The veteran was notified of those 
decisions and advised of his right to appeal.  38 U.S.C.A. 
§ 5104; 38 C.F.R. § 3.103(f).  He did not initiate an appeal 
of either decision within one year of notification thereof.  
Therefore, those decisions became final, and they are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), (b), 20.1103.  
In order to reopen either or both of the claims, the veteran 
must present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

By an August 1997 statement from his representative, the 
veteran sought to reopen the claims.  The adjudication of 
applications to reopen previously disallowed claims requires 
a three-part analysis.  Elkins v. West, 12 Vet.App. 209 
(1999) (en banc); Winters v. West, 12 Vet.App. 203 (1999) (en 
banc).

First, adjudicators must determine whether the evidence 
presented since the last disallowance of the claim is new and 
material.  Evidence is not new unless it bears directly and 
substantially on the matter under consideration.  That is, it 
must be probative of the disputed issue which was the basis 
for the prior disallowance.   Struck v. Brown, 9 
Vet.App. 145, 151 (1996).  In addition, it is not new if it 
was previously considered or if it is cumulative or 
redundant.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991); 
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000); 38 C.F.R. 
§ 3.156(a).  It is not material unless, by itself or in 
conjunction with evidence previously submitted, it is so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a).

Second, if the evidence presented since the last disallowance 
is found to be new and material, then, upon reopening the 
claim, adjudicators must determine whether, based upon all 
the evidence of record, the claim is well grounded.  
38 U.S.C.A. § 5107(a); Fossie v. West, 12 Vet.App. 1, 5 
(1998); Elkins, supra, at 213, citing Epps v. Brown, 
9 Vet.App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348, 141 L.Ed.2d 718 (1998); Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   The requisite link between current disability and 
injury or disease incurred or aggravated in service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that shows that the veteran incurred a 
chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptoms attributable 
to an injury or disease noted during service continued from 
then to the present.  Savage v. Gober, 10 Vet.App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).

Third, if the claim is well grounded, then VA has a duty to 
assist the claimant in developing evidence pertaining 
thereto.  38 U.S.C.A. § 5107(a).  Fulfillment of that duty 
may require that the case be remanded to the RO for further 
development of the evidence.  However, if the duty to assist 
has been fulfilled, the merits of the claim may be addressed.  
Elkins, supra, at 219.

Turning first to the claim for service connection for a low 
back disorder, there was a single complaint of low back pain 
in service in 1992, but a chronic disorder was not diagnosed.  
At an October 1994 VA examination, X-rays did not produce 
evidence of a back disorder and, except for some tenderness 
of the low back, clinical findings did not reflect one.  A 
May 1995 VA outpatient treatment record reported some 
diminished range of motion, but did not quantify it, and the 
examination did not even result in a diagnosis.  Evidence 
submitted since March 1996 includes a single medical record 
showing that the veteran complained of back pain in 1997, 
nearly five years after the complaint in service.  In 
addition, he testified that he sometimes awoke with back 
pain.  It is not clear that the veteran had a chronic back 
disability in 1992 or 1996, nor is it clear, from the 1997 VA 
outpatient treatment record, that he currently has one.  
Moreover, since the March 1996 rating decision, there is no 
medical evidence that links the 1992 inservice complaint of 
low back pain to the one made in 1997.  The veteran testified 
that back pain continued since service, but there is no 
medical evidence linking continued back pain to his 1992 
complaint.

At the hearing, his representative contended that the veteran 
filed his claim within the first postservice year and then 
alluded to what is generally referred to as presumptive 
service connection.  However, presumptive service connection 
is based upon manifestation, within the first postservice 
year of certain, specific disabilities.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Back pain, per se, is not one of the 
disabilities for which presumptive service connection can be 
established.  Thus, the fact that the veteran filed his 
original claim during the first postservice year is not 
particularly relevant.

With regard to a left elbow disorder, a July 1993 service 
medical record showed that, following a fall down a flight of 
stairs, the veteran had a 20-degree loss of extension.  On an 
October 1994 VA examination, he had a 5-degree loss of 
extension.  Loss of extension was not noted on a May 1995 VA 
outpatient treatment record.  Thus, it appeared that there 
were no residuals of the 1993 injury.  However, on an August 
1997 VA outpatient treatment record, there was a 10-degree 
loss of extension.  We conclude that the latest medical data 
constitutes new and material evidence; accordingly, the claim 
is reopened.  Moreover, in view of the documented elbow 
injury in service and the evidence of postservice elbow 
complaints to the present time, we find that the claim, as 
reopened, is also well grounded.

Turning to the merits of the claim, the veteran clearly 
injured his left elbow in the fall down the stairs in service 
in July 1993.  A fracture at the radial head was suggested by 
the X-rays at the time.  Although subsequent X-ray 
examination appears to have ruled out a fracture, there were 
complaints of elbow discomfort at separation, and the veteran 
has testified, under oath, that the elbow pain and limitation 
of motion have persisted ever since.  As noted above, the law 
provides that, even where chronicity of a disorder is not 
established in service, a claimant can still establish a 
chronic disability, under 38 C.F.R. § 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the postservice diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  See also Hodges v. West, 13 Vet. App. 
287, 292 (2000), holding that identical inservice and 
postservice diagnoses are not required for the purpose of a 
claim for service connection under section 3.303(b).

When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue, the benefit of 
the doubt shall be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed the 
evidence in this appeal, the Board concludes that, as to the 
veteran's left elbow, the unique facts of the case warrant 
the application of the reasonable doubt doctrine.

We are cognizant that the left elbow has not manifested 
limitation of motion on every examination.  The evidence does 
not preponderate in favor of a grant of service connection.  
However, the Board finds that the nature of the injury in 
service, the veteran's consistency of complaints, and the 
several examinations demonstrating limitation of motion do 
place the evidence for and against the claim in approximate 
equipoise.  In such a situation, we give the veteran the 
benefit of the doubt and grant the claim of service 
connection for the residuals of his elbow injury in service.

ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder and the claim is not reopened.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a left elbow 
disorder, the claim is reopened, and it is well grounded.

The claim of service connection for a left elbow disorder is 
granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

